                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 19-43362-BDL
Ryan Thomas Holt                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-3                  User: admin                        Page 1 of 2                          Date Rcvd: Feb 19, 2020
                                      Form ID: 318                       Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 21, 2020.
db             +Ryan Thomas Holt,    P.O. Box 501,    Chehalis, WA 98532-0501
956720923      +AFNI/SUBROGATION DEPT,    PO Box 3068,    Bloomington, IL 61702-3068
956720928      +DISCOVERY FINANCIAL SERV,     9707 NE 54 STREET,   Vancouver, WA 98662-6345
956720927       Dept of Licensing WA State,     Accident Section/Suspension,   PO Box 9030,
                 Olympia, WA 98507-9030
956720930      +Equifax,   PO BOX 30272,     Tampa, FL 33630-3272
956720931      +Experian,    Profile Maintenance,    PO BOX 9558,   Allen, TX 75013-9558
956720933      +Grimm Collections,    1677 2nd Ave SW,    Tumwater, WA 98512-6992
956720934      +HOME DEPOT/CBNA,    ONE COURT SQUARE,    Long Island City, NY 11120-0001
956720938      +LCA Collections,    PO Box 2240,    Burlington, NC 27216-2240
956720939      +Lewis County District Court,     345 W Main Annex 3rd,   PO Box 600,   Chehalis, WA 98532-0600
956720941      +Payne & Hickel,    30640 Pacific Hwy S #C-PNWC,    Federal Way, WA 98003-4889
956720942       Puget Sound Energy,    BOT-01H,    PO Box 91269,   Bellevue, WA 98009-9269
956720944      +TBOM RETAIL,    PO BOX 4499,    Beaverton, OR 97076-4499
956720946      +WSDOT TOLL ENFORCEMENT,    PO BOX 300326,    Seattle, WA 98103-9730

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: WADEPREV.COM Feb 20 2020 07:08:00      State of Washington,    Department of Revenue,
                 2101 4th Ave, Ste 1400,    Seattle, WA 98121-2300
956720924      +EDI: CAPITALONE.COM Feb 20 2020 07:08:00      Capital One,    Bankrupty Dept,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
956720925      +E-mail/Text: bankruptcy.notifications@fisglobal.com Feb 20 2020 02:13:40        Chexsystems,
                 Attn: Customer Relations,    7805 Hudson Rd Ste 100,   Saint Paul, MN 55125-1703
956720926      +E-mail/PDF: creditonebknotifications@resurgent.com Feb 20 2020 02:18:07        Credit One Bank,
                 PO Box 98873,   Las Vegas, NV 89193-8873
956720929      +E-mail/Text: DCISERVE2@QWESTOFFICE.NET Feb 20 2020 02:13:54       Dynamic Collectors Inc,
                 790 S Market Blvd,   Chehalis, WA 98532-3420
956720932      +EDI: AMINFOFP.COM Feb 20 2020 07:08:00      First Premier Bank,    PO Box 5147,
                 Sioux Falls, SD 57117-5147
956720935      +EDI: IRS.COM Feb 20 2020 07:08:00      Internal Revenue Service,    PO BOX 7346,
                 Philadelphia, PA 19101-7346
956720936      +EDI: CHASE.COM Feb 20 2020 07:08:00      JPMCB-CARD SERVICES,    301 N. WALNUT ST.,    FLOOR 09,
                 Wilmington, DE 19801-3971
956720937      +E-mail/Text: bncnotices@becket-lee.com Feb 20 2020 02:13:23       Kohls,   PO Box 2983,
                 Milwaukee, WI 53201-2983
956720940      +E-mail/PDF: MerrickBKNotifications@Resurgent.com Feb 20 2020 02:18:24        Merrick Bank,
                 PO Box 9201,   Old Bethpage, NY 11804-9001
956720943      +E-mail/Text: compliance@sentrycredit.com Feb 20 2020 02:13:54       Sentry Credit,    PO Box 12070,
                 Everett, WA 98206-2070
956720945       E-mail/Text: DASPUBREC@transunion.com Feb 20 2020 02:13:20       Transunion,    555 West Adams St,
                 Chicago, IL 60611
                                                                                               TOTAL: 12

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 21, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 19, 2020 at the address(es) listed below:
              Ellen Ann Brown   on behalf of Debtor Ryan Thomas Holt stopdebt@gmail.com,
               ignbands@gmail.com;browner80299@notify.bestcase.com
              Mark D Waldron   Trustee@mwaldronlaw.com, wa10@ecfcbis.com
              United States Trustee   USTPRegion18.SE.ECF@usdoj.gov
District/off: 0981-3         User: admin                 Page 2 of 2                   Date Rcvd: Feb 19, 2020
                             Form ID: 318                Total Noticed: 26


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
                                                                                            TOTAL: 3
Information to identify the case:
Debtor 1
                       Ryan Thomas Holt                                            Social Security number or ITIN   xxx−xx−4811
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Western District of Washington

Case number:          19−43362−BDL

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Ryan Thomas Holt


             2/19/20                                                       By the court: Brian D Lynch
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                       For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
